DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I and compound III, claims 46-48, 51-52, and 66, without traverse in their reply dated 5/3/2022 is acknowledged. Claims 4-8, 11-13, 15-22, 24-26, 30-33, 36-44, 49-50, 53-65, and 69 were cancelled. Claims 1-3, 9-10, 14, 23, 27-29, 34-35, 45, 67-68, and 70-75 were withdrawn. Claims 46-48, 51-52, and 66 are pending and considered on the merits below.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/13/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 46 is objected to because of the following informalities:  There is a semicolon (; ) missing after the line starting L2b.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48, 51-52, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 46, the limitation “pharmaceutically acceptable salt” is an ambiguous term which renders the claim indefinite. Although this phase is mentioned in the specification (page 32), “it is important not to import into a claim limitations that are not part of the claim” (MPEP 2111.01). Furthermore the definition provided does not provide any specific salt options as to what would be acceptable.  For examination purposes the examiner interprets that the limitation means a salt thereof. 
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46, 47, 48, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Anal. Chem. 2016, 88, 9746−9752).
Regarding claims 46, 47, 48, and 51, Xie describes a compound of formula III:

    PNG
    media_image1.png
    229
    411
    media_image1.png
    Greyscale

(Figure 3 
    PNG
    media_image2.png
    200
    168
    media_image2.png
    Greyscale
, Xb is O, Yb is O, Lb1 is a bond, Lb3 is (CRz)u, Zb is N, Ab is 4-10 member hetero cycloalkyl, B is 5-10 member hetero aryl, Rz is C2-6 alkenyl, R8b is H, R10b is H, R11b and R12b are C2-alkyls, w and v are 1, u is 3. 
However Xie is silent to Lb2 is (CH)3. 
Xie describes Lb2 is (CH)2 and that different substituents can be placed at that site (figure 3). This suggests motivation to incorporate small changes to the site when optimizing for probe features (MPEP 2144.05(II)(b) “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”). 
Therefore it would have been obvious for one skilled in the art at the time of the invention to modify Lb2 with one additional carbon because this would be optimizing for probe features as suggested by Xie.
Regarding claim 52, Xie describes or suggests all the limitations of claim 46, however is silent to ring Ab is C6-10 aryl.
Xie describes Ab is a cycloalkyl and that different substituents can be placed at that site (figure 3). This suggests motivation to incorporate small changes to the site when optimizing for probe features (MPEP 2144.05(II)(b) “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”). 
Therefore it would have been obvious for one skilled in the art at the time of the invention to modify Ab to be an aryl because this would be optimizing for probe features as suggested by Xie.

Allowable Subject Matter
Claim 66 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Xie et al. (Anal. Chem. 2016, 88, 9746−9752) describes the limitations of independent claim 47, however fails to teach or suggest the specific compound of claim 66.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claim 66.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797